                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                      *

               v.                             *      Criminal No. RDB-19-0020

PAUL ALEXANDER,                               *

               Defendant.                     *

*      *       *       *    *   *    *    *    *  *                         *       *
                     SUPPLEMENTAL MEMORANDUM OF LAW
                           RELATING TO STANDING

       “The Fourth Amendment’s guarantee of the people’s right to be secure in their

persons, houses, papers, and effects, protects individuals living in a large number of legal

arrangements.”      United States v. Gray, 491 F.3d 138, 144 (4th Cir. 2007) (internal

citations omitted) (internal quotations omitted). “Fourth Amendment rights are personal

rights which, like some other constitutional rights, may not be vicariously asserted.”

Rakas v. Illinois, 439 U.S. 128, 133-34 (1978).        “[W]hile the text of the [Fourth]

Amendment suggest that its protections extend only to people in their houses a person

may have a legitimate expectation of privacy in the house of someone else.” Gray, 491

F.3d at 144 (quoting Minnesota v. Carter, 525 U.S. 83, 89 (1998)). For example, the

Supreme Court has recognized that the privacy protection of the Fourth Amendment is

applicable to overnight guests. Minnesota v. Olson, 495 U.S. 91, 98 (1990); Gray, 491

F.3d at 144.

       “The capacity to claim the protection of the Fourth Amendment depends … upon

whether the person who claims the protection … has a legitimate expectation of privacy

in the invaded place.” Gray, 491 F.3d at 144. The Government must raise the issue of
standing timely during the litigation or may lose the right to raise it. Steagald v. United

States, 451 U.S. 204, 209 (1981) (“The Government, however, may lose its right to raise

factual issues of this sort before this Court when it has made contrary assertions in the

courts below1, when it has acquiesced in contrary findings by those courts, or when it has

failed to raise such questions in a timely fashion during the litigation.”). Once the

Government raises the issue, “[t]he burden of showing a reasonable expectation of

privacy in the area searched rests with the defendant” and is measured under the

preponderance of the evidence standard. Gray, 491 F.3d at 143 (citing Rawlings v.

Kentucky, 448 U.S. 98, 104 (1980)); United States v. Castellanos, 716 F.3d 828, 833 (4th

Cir. 2013). A subjective expectation of privacy is not enough, the expectation of privacy

must be one which the law recognizes as legitimate, in other words, it must be objectively

reasonable. Gray, 491 F.3d at 145; Castellanos, 716 F.3d at 832. The Fourth Circuit has

repeatedly observed,

       [w]hen attempting to determine whether a defendant has a reasonable
       expectation in property that is held by another, we consider such factors as
       whether that person claims an ownership or possessory interest in the
       property, and whether he has established a right or taken precautions to
       exclude others from the property.

Castellanos, 716 F.3d at 833-34 (internal citations omitted) (internal quotations omitted).

       The Supreme Court, in Minnesota v. Carter, 525 U.S. 83 (1998), distinguished

between social guests and business/commercial guests. A social guest may have a

legitimate expectation of privacy whereas a guest present for business or commercial



1 It should be noted that, in the affidavit in support of the search and seizure warrant for
7787 Arundel Mills Blvd., Apt. 405, Hanover, Maryland 21076, Special Agent Ryan
Kotowski swore under oath, on January 2, 2019, “Based on intelligence from the
investigation, investigators believe ALEXANDER uses apartment #405 at The Arundel
as a secondary residence.” Affidavit at Page 33 Para.63 (emphasis supplied).


                                             2
purposes does not. Gray, 149 F.3d at 145. “An overnight guest … seeks shelter in

another’s home precisely because it provides him with privacy, a place where he and his

possession will not be disturbed.” Gray, 149 F.3d at 146 (quoting Olson, 495 U.S. at

99)). See also United States v. Kitchens, 114 F.3d 29, 31 (4th Cir. 1997) (a guest in a

hotel room has a reasonable expectation of privacy).

         The Supreme Court, in Olson, found that an overnight guest has a reasonable

expectation of privacy in the residence he is staying in. The Olson Court stated

          From the overnight guest’s perspective, he seeks shelter in another’s
          home precisely because it provides him with privacy, a place where he
          and his possessions will not be disturbed by anyone but his host and
          those his host allows inside. We are at our most vulnerable when we are
          asleep because we cannot monitor our own safety or the security of our
          belongings. It is for this reason that, although we may spend all day in
          public places, when we cannot sleep in our own home we seek out
          another private place to sleep, whether it be a hotel room, or the home of
          a friend.

Olson, 495 U.S. at 99 (emphasis supplied).

         In contrast to Olson, the Supreme Court in Carter found that the defendant was

present at the apartment for the sole purpose of packaging cocaine for sale and, therefore,

lacked standing to challenge the illegal search. Carter, 525 U.S. at 86. The Supreme

Court based this decision on the fact that the defendant (1) had never been to the

apartment before, (2) had only been there for 2 ½ hours, (3) gave the lessee cocaine for

the use of the apartment, and (4) was not an overnight guest. Id. The facts in Defendant

Alexander’s case will demonstrate that Defendant Alexander had a reasonable

expectation of privacy in 7787 Arundel Mills Blvd, Apt. #405, Hanover, Maryland

21076.




                                             3
       It is for the above-stated reasons, along with reasons that will be advanced at the

hearing of this matter, that the Government has waived the issue relating to standing and

that even if it has not, Defendant Alexander has standing to challenge the Fourth

Amendment violation that occurred at 7787 Arundel Mills Blvd, Apt. #405, Hanover,

Maryland 21076.

                                            Respectfully submitted,


                                            ___Russell A . Neverdon //s//_______
                                            Russell A. Neverdon, Sr., Bar #25949
                                            Law Office of Russell A. Neverdon, Sr.,
                                            LLC
                                            711 St. Paul Street,
                                            Ground Floor
                                            Baltimore, Maryland 21202
                                            Phone (410) 235-2184
                                            Fax (410) 235-4000
                                            ransr@neverdonlaw.com

                                            Kristin C. Tracy, Bar # 20954
                                            Thomas M. Donnelly, Bar # 26622
                                            Law Offices of Thomas M. Donnelly, LLC
                                            World Trade Center
                                            401 E. Pratt Street, Suite 2415
                                            Baltimore, Maryland 21202
                                            Phone (410) 528-9200
                                            Fax (410) 528-9203
                                            tdonnelly@dmllclaw.com




                                            4
                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 20, 2019, a copy of this Supplemental

Memorandum was filed on the Court’s CM/ECF system, and was thus served

electronically on all parties to this case. I am not aware of any party who is pro se or has

an attorney not registered with CM/ECF in this case.




                                              ___Russell A . Neverdon //s//___________
                                              Russell A. Neverdon, Sr., ID#25949




                                             5
